IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHRISTOPHER MENDOZA,                    : No. 136 EM 2016
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY,                    :
                                        :
                   Respondent           :


                                    ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.